In order for plaintiff Crow to recover any portion of the commission or profit on the sale of the land, he must not only have had a contract with Bauer to work with him in consummating the sale, as found by the jury in reply to the special issue, but he must show, and the jury must find, that he (Crow) did something toward bringing about the sale. This is not of that class of contracts wherein a tender of services is sufficient to enable a party to a contract to participate in profits growing out of it, but this contract required some affirmative act in furtherance of the thing to be accomplished before participating in the profits.
It is true that there is evidence that Crow brought the parties together, and that alone is sufficient to enable him to recover, if the jury believed him, so the point to be determined in this case is: Was that question submitted to the jury, and, if so, was it determined for or against appellee Crow? I am of the opinion that the special issues submitted, in the form in which the questions were framed, did submit the question, and especially the question and answer No. 9 quoted in the original opinion, "That Barbee and Bauer, acting together and alone, made the sale of the Smith lands to Ogden," is a direct finding that Crow did nothing toward consummating the sale; therefore constitutes a verdict for the defendant. And the judgment of the lower court should have been entered accordingly. This question having been presented by the twenty-second and twenty-third assignments of error, they should have been sustained. The motion for rehearing now pending should be granted, and the cause reversed and remanded. Wherefore I, at this time, enter my dissent to the majority opinion.